DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-8, drawn to a process, classified in G01N2291/044.
II. Claim(s) 9-16, drawn to a process, classified in H01L22/10.
III. Claim(s) 17-20, drawn to a machine, classified in H01L21/67259.
The inventions are distinct, each from the other because of the following reasons:
Inventions I & II are directed to related processes. 
 The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). These inventions are independent or distinct, each from the other because of the following reasons:
I&II
For (1), in this case, distinctive differences include that invention I requires the design and associated mode of operation  and associated function and/or effect of “delivering…a fluid to a substrate” (Examiner note this is associated with acoustic fluid coupling for the mode/function) and “wherein the measuring is based on…reflected acoustic energy received by the acoustic transducer from the substrate and the tip of the nozzle and the acoustic transducer is physically separate from the nozzle” (Examiner notes this associated with non-through-transmission mode/function such as pulse-echo and further as ruling out the positioning as integral with the nozzle, as well as measuring reflected energy from both the substrate and the tip which affects the mode/function of the calculations associated therewith inclusive of the scope of effectively calibrating the width calculation, identifying a correct echo to utilize, and/or being second order echo) and (paraphrasing) aligning the tip of the nozzle with the acoustic transducer at a first and second time during the delivering of the fluid to the substrate and “determining whether to adjust an alignment between the substrate and the tip of the nozzle” (Examiner notes this as associated with mode/function/effect with alignment inclusive of the claim scope of adjustments for substrate misalignment for tilt and/or restrictions to re-alignment to prevent future contact), whereas invention II requires the materially different design and associated mode of operation and/or associated function and/or effect off “receiving a substrate in an integrated circuit (IC) processing system” (Examiner notes this as narrower than a generic substrate, which could be utilized for other purposes, the Examiner denoting as an example that of solar cell substrates) and (paraphrasing) aligning the acoustic transducer at a first and second location (Examiner notes this as spatial instead of temporal) and “controlling a clearance between the substrate and the nozzle based on…the first location and…the second location” (Examiner notes this clearance as a height/distance control), the Examiner further notes that the claim scope is inclusive of through transmission (no reflection/echo), location physically with nozzle (for examples: through transmission to/from another transducer not excluded; or alternatively pulse-echo not requiring echo from the substrate). For (2), neither invention would infringe on the other invention. For (3), there is no evidence now of record showing  the inventions to be obvious variants, nor has Applicant clearly admitted on the record that this is the case.
Inventions I & III and II & III are each related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). These inventions are independent or distinct, each from the other because of the following reasons:
I&III
For (1), in this case, distinctive differences include that the method does not require and could be used without the specified structure of “a chuck operable to retain a wafer”, wherein the acoustic transducer is “operable to: emit acoustic energy through the wafer”. 
 For (2), in this case, distinctive differences include that the apparatus could be used without the specified method of “deliver, by a nozzle, a fluid to a substrate” (such as without acoustic fluid coupling or with a different fluid coupling means), and without measuring a width based on reflected acoustic energy received by the acoustic transducer from the substrate and the tip of the nozzle” (such as measuring a gap to a different part of a nozzle or for example to a distinct fabrication tool).
II&III
For (1), in this case, distinctive differences include that the method does not require and could be used without the specified structure of “a chuck operable to retain a wafer” and wherein the acoustic transducer is “operable to: emit acoustic energy through the wafer” and “receive reflected acoustic energy from the wafer and the system”.
 For (2), in this case, distinctive differences include that the apparatus could be used without the specified method of aligning an acoustic transducer with a…gap between the substrate and the nozzle at a first location” and “…at a second location” and without “controlling a clearance between the substrate and the nozzle”. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (see above analysis of subject matter);
the prior art applicable to one invention would not necessarily be applicable to another invention;
the inventions require a different field of search in regards to elements and/or method steps unique to each of the inventions (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries based on the different scopes of the inventions inclusive of technological environment/application, location of transducer, and mode of acoustic measurements); and
The inventions are likely to raise different non-prior art issues under 36 U.S.C. 101 and/or 35 U.S.C. 112 (e.g., evaluation of the written description, enablement, and/or utility having different scopes and/or support to analyze).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined (I, II, or III) even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856